DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/EP2017/061138, filed on 05/10/2017. The preliminary amendment filed on 10/04/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-15 are pending. Claims 1-15 are under examination on the merits. 
  
Information Disclosure Statement
4.	The information disclosure statement submitted on 11/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
5.	The drawings are received on 10/04/2019. These drawings are acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 10/04/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with James R. Franks on 05/05/2022 to amend claims 1-7, 7-11, and 14. Claims 5-6, 12 are canceled. All the claims renumbered accordingly. 
The application has been amended as follows:
7.1	 Claims 1-15 (Pages 1-23/23, marked as Page 92 thought Page 114, claims dated 10/04/2019) have been replaced by –
		1.	A photochromic compound represented by the following Formula (I), 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (I)
		wherein n is 1 to 3, and m is 1 to 4, 

		R2 is selected from the group consisting of, hydrogen; halogen; linear or branched C1-C20 alkyl; linear or branched C1-C20 perhaloalkyl; -ORa; -SRa, where each Ra is independently selected from the group consisting of hydrogen, linear or branched C1-C20 alkyl, and linear or branched C1-C20 perhaloalkyl; -C(O)ORb, where Rb is hydrogen or linear or branched C1-C10 alkyl; substituted or unsubstituted aryl, each aryl substituent being independently selected from the group consisting of hydroxyl, halogen, carbonyl, linear or branched C1-C20 alkoxycarbonyl, cyano, linear or branched C1-C20 haloalkyl, linear or branched C1-C20 alkyl, linear or branched C1-C20 alkoxy, and linear or branched C1-C20 perhaloalkyl; and a group Y1; 

		R6 and R7 are each independently selected from the group consisting of, hydrogen; halogen; a lengthening group L1; -ORc, and -SRc, where each Rc is independently selected from the group consisting of hydrogen, a lengthening group L2, linear or branched C1-C20 alkyl, -C(O)-Rd, and -S(O)(O)-Re, where Rd and Re are each independently selected from the group consisting of linear or branched C1-C10 alkyl, linear or branched C1-C10 perhaloalkyl, phenyl, linear or branched C1-C10 alkyl substituted phenyl, and linear or branched C1-C10 perhaloalkyl substituted phenyl, 
			provided that at least one of R6 and R7 is other than hydrogen; 

		R1 independently for each n, and R3 independently for each m are each independently selected from the group consisting of, 
			hydrogen; 
			cyano;
	a reactive substituent; 
	a lengthening group L3; 
	halogen selected from the group consisting of fluoro, chloro, and 
		bromo; 
	linear or branched C1-C20 alkyl; 
	linear or branched C1-C20 perhaloalkyl;
	C3-C10 cycloalkyl; 
	a group Y2; 
	substituted or unsubstituted phenyl, the phenyl substituents being selected from the group consisting of at least one of hydroxyl, halogen, carbonyl, linear or branched C1-C20 alkoxycarbonyl, cyano, linear or branched C1-C20 haloalkyl, linear or branched C1-C20 alkyl, linear or branched C1-C20 alkoxy, linear or branched C1-C20 perhaloalkyl, and combinations thereof; 
	-O-R10’, -S-R10’, -C(O)-R10’, -C(O)-OR10’, -OC(O)-R10’, 
-OC(O)O-R10’, -C(O)N(R10’)R10’, -N(R10’)C(O)N(R10’)(R10’), or 
-Si(OR10’)w(R10’)t, wherein each R10’ independently is hydrogen, linear or branched C1-C20 alkyl, phenyl(C1-C20)alkyl, mono(C1-C20)alkyl substituted phenyl(C1-C20)alkyl, mono(C1-C20)alkoxy substituted phenyl(C1-C20)alkyl, (C1-C20)alkoxy(C2-C20)alkyl, C3-C10 cycloalkyl, or mono(C1-C20)alkyl substituted C3-C10 cycloalkyl, and w and t are each independently 0 to 3, provided that w + t is 3; and 
	-N(R11’)R12’, wherein R11’ and R12’ are each independently hydrogen, linear or branched C1-C20 alkyl, phenyl, naphthyl, furanyl, benzofuran-2-yl, benzofuran-3-yl, thienyl, benzothien-2-yl, benzothien-3-yl, dibenzofuranyl, dibenzothienyl, benzopyridyl, fluorenyl, linear or branched C1-C20 alkylaryl, 
C3-C10 cycloalkyl, C4-C20 bicycloalkyl, C5- C20 tricycloalkyl or linear or branched C1- C20 alkoxyalkyl, wherein the aryl group is phenyl or naphthyl, or R11’ and R12’ come together with the nitrogen atom to form a ring; 

		R4 and R5 are each independently selected from the group consisting of, 
			(i)	hydrogen, hydroxyl, linear or branched C1-C20 alkyl, linear or branched C1-C20 haloalkyl, C3-C10 cycloalkyl, allyl, benzyl, or substituted benzyl, the benzyl substituents being selected from the group consisting of halogen, linear or branched C1-C20 alkyl or linear or branched C1-C20 alkoxy; 
			(ii)	an unsubstituted, mono- di-or tri-substituted group selected from the group consisting of phenyl, naphthyl, phenanthryl, pyrenyl, quinolyl, isoquinolyl, benzofuranyl, thienyl, benzothienyl, dibenzofuranyl, dibenzothienyl, carbazolyl, or indolyl, the group substituents in each case being independently selected from the group consisting of halogen, linear or branched C1-C20 alkyl or linear or branched C1-C20 alkoxy; and 
			(iii)	a group Y3; or 
			(iv)	R4 and R5 together form a spiro substituent selected from the group consisting of a substituted or unsubstituted spiro-carbocyclic ring containing 3 to 10 carbon atoms, a substituted or unsubstituted spiro-heterocyclic ring containing 1 or 2 oxygen atoms and 3 to 10 carbon atoms including the spirocarbon atom, the spiro-carbocyclic ring and spiro-heterocyclic ring being annellated with 0, 1 or 2 benzene rings, the substituents being hydrogen or linear or branched C1-C20 alkyl; and 

		B and B’ are each independently selected from the group consisting of unsubstituted aryl, substituted aryl, unsubstituted heteroaryl, substituted heteroaryl, alkenyl, and alkynyl, or B and B’ taken together form a ring structure,  

		wherein each group Y1, Y2, and Y3 independently comprises at least one residue of a ring-opened cyclic monomer, wherein each ring-opened cyclic monomer is independently selected from the group consisting of a ring-opened cyclic ester monomer and a ring-opened cyclic carbonate monomer, and 

		wherein each the lengthening group L1, L2, and L3 is independently selected from the group consisting of,
L(5) 4-(4-pentyl-phenylazo)-phenylcarbamoyl 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


L(7) {4-[5-(4-propyl-benzoyloxy)-pyrimidin-2-yl]-phenyl} ester 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


L(8)  {4-[2-(4'-methyl-biphenyl-4-carbonyloxy)-1,2-diphenyl-ethoxycarbonyl]-phenyl} ester 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

L(10) 4-[4-(4-{4-[3-(6-{4-[4-(4-nonyl-benzoyloxy)-phenoxycarbonyl]-phenoxy}-hexyloxycarbonyl)-propionyloxy]-benzoyloxy}-benzoyloxy)-phenyl]-piperazin-1-yl 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

L(11) {4-[4-(4-{4-[4-(4-nonyl-benzoyloxy)-benzoyloxy]-benzoyloxy}-benzoyloxy)-phenyl]-piperazin-1-yl} 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

L(12) 4-(4'-propyl-biphenyl-4-ylethynyl)-phenyl 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


L(16)  4-(biphenyl-4-carbonyloxy)-piperidin-1-yl 

    PNG
    media_image8.png
    80
    282
    media_image8.png
    Greyscale


L(18)  4-(4-phenylcarbamoyl-phenylcarbamoyl)-piperidin-1-yl 

    PNG
    media_image9.png
    94
    324
    media_image9.png
    Greyscale


L(19)  4-(4-(4-phenylpiperidin-1-yl)-benzoyloxy)-piperidin-1-yl 

    PNG
    media_image10.png
    80
    357
    media_image10.png
    Greyscale


L(20) 4-butyl-[1,1’;4’,1’’]terphenyl-4-yl 

    PNG
    media_image11.png
    54
    351
    media_image11.png
    Greyscale


L(21) 4-(4-pentadecafluoroheptyloxy-phenylcarbamoyl)-benzyloxy 

    PNG
    media_image12.png
    175
    408
    media_image12.png
    Greyscale


L(24) 4-[4-(4-cyclohexyl-phenylcarbamoyl)-benzoyloxy]-piperidin-1-yl 

    PNG
    media_image13.png
    146
    396
    media_image13.png
    Greyscale


L(25) N-{4-[(4-pentyl-benzylidene)-amino]-phenyl}-acetamidyl 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


L(28) 4-(4'-hexyloxy-biphenyl-4-carbonyloxy)-piperidin-1-yl 

    PNG
    media_image15.png
    80
    459
    media_image15.png
    Greyscale


L(30a) 1-methyl-4-((4'-(((1-methylpiperidin-4-yl)oxy)carbonyl)-[1,1'-biphenyl]-4-carbonyl)oxy)piperidin-1-yl 

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


L(30b) bis(1-yl-piperidin-4-yl) [1,1'-biphenyl]-4,4'-dicarboxylate 

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


L(31) 4-(4-(9-(4-butylphenyl)-2,4,8,10-tetraoxaspiro[5.5]undec-3-yl)phenyl)piperazin-1-yl 

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


L(32) 4-(6-(4-butylphenyl)carbonyloxy-(4,8-dioxabicyclo[3.3.0]oct-2-yl))oxycarbonyl)phenyl 

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


L(33) 1-{4-[5-(4-butyl-phenyl)-[1,3]dioxan-2-yl]-phenyl}-4-methyl-piperazin-1-yl 


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


L(34) 4-(7-(4-propylphenylcarbonyloxy)bicyclo[3.3.0]oct-2-yl)oxycarbonyl)phenyl 

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


L(35) 4-[17-(1,5-dimethyl-hexyl)-10,13-dimethyl-2,3,4,7,8,9,10,11,12,13,14,15,16,17-tetradecahydro-1H-cyclopenta[a]phenanthren-3-yloxycarbonyloxy 

    PNG
    media_image22.png
    146
    375
    media_image22.png
    Greyscale
, 
L(a)	
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,

L(c)	
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 


L(g)	
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 

L(h)	
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale


L(i)	
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 

L(j)	
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 

L(k)	
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 

L(l)	
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 

L(m)	
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 

L(r)	
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 

L(t)	
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 

L(v)	
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 

L(z)	
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 


L(ac) 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 

L(ad) 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 

L-DC-(a)		(4-trans-(4-pentylcyclohexyl)benzamido)phenyl, 

L-DC-(d)		4-((trans-(4'-pentyl-[1,1'-bi(cyclohexan)]-4-yl)oxy)carbonyl)phenyl, 

L-DC-(g)		4-(4'-(4-pentylcyclohexyl)-[1,1'-biphenyl]-4-carbonyl)piperazin-1-yl, 

L-DC-(h)		4-(4-(4-trans-(4-pentylcyclohexyl) phenyl)benzamido)-2-(trifluoromethyl)phenyl, 

L-DC-(i)		2-methyl-4-trans-(4-((4'-trans-(4-pentylcyclohexyl)biphenyl-4-yloxy)carbonyl)cyclohexanecarboxamido)phenyl, 

L-DC-(j)		4'-(4'-pentylbi(cyclohexane-4-)carbonyloxy)biphenylcarbonyloxy, 

L-DC-(k)		4-(((3S,8S,9S,10R,13R,14S,17R)-10,13-dimethyl-17-((R)-6-methylheptan-2-yl)-2,3,4,7,8,9,10,11,12,13,14,15,16,17-tetradecahydro-1H-cyclopenta[a]phenanthren-3-yloxy)carbonyl)piperazin-1-yl,  and

L-DC-(l)		4-((S)-2-methylbutoxy)phenyl)-10-(4-(((3R,3aS,6S,6aS)-6-(4'-trans-(4-pentylcyclohexyl)biphenylcarbonyloxy)hexahydrofuro[3,2-b]furan-3-yloxy)carbonyl)phenyl,  
		provided that for -ORc where Rc is the lengthening group L2, the bond between -O and the lengthening group L2 is free of two heteroatoms linked to each other.  


		2.	The photochromic compound of claim 1, wherein 
		R2 is selected from the group consisting of, hydrogen; fluoro; chloro; bromo; linear or branched C1-C10 alkyl; linear or branched C1-C10 perhaloalkyl; -ORa; -SRa, where each Ra is independently selected from the group consisting of hydrogen, linear or branched C1-C10 alkyl, and linear or branched C1-C10 perhaloalkyl; -C(O)ORb, where Rb is hydrogen or linear or branched C1-C6 alkyl; substituted or unsubstituted phenyl, each phenyl substituent being independently selected from the group consisting of hydroxyl, halogen, carbonyl, linear or branched C1-C10 alkoxycarbonyl, cyano, linear or branched C1-C10 haloalkyl, linear or branched C1-C10 alkyl, linear or branched C1-C10 alkoxy, and linear or branched C1-C10 perhaloalkyl; and the group Y1; 

		R6 and R7 are each independently selected from the group consisting of, hydrogen; fluoro; chloro; bromo; the lengthening group L1; -ORc; and -SRc, where each Rc is independently selected from the group consisting of hydrogen, the lengthening group L2, linear or branched C1-C10 alkyl, -C(O)-Rd, and -S(O)(O)-Re, where Rd and Re are each independently selected from the group consisting of linear or branched C1-C6 alkyl, linear or branched C1-C6 perhaloalkyl, phenyl, linear or branched C1-C6 alkyl substituted phenyl, and linear or branched C1-C6 perhaloalkyl substituted phenyl; and 

	R1 independently for each n, and R3 independently for each m are each independently selected from the group consisting of, 
			hydrogen; 
			cyano;
	the lengthening group L3; 
	halogen selected from the group consisting of fluoro, chloro, and 
		bromo; 
	linear or branched C1-C10 alkyl; 
	linear or branched C1-C10 perhaloalkyl;
	C3-C7 cycloalkyl; 
	-O-R10’; 
	-S-R10’; 
	the group Y2; and
	substituted or unsubstituted phenyl, the phenyl substituents being selected from the group consisting of at least one of hydroxyl, halogen, carbonyl, linear or branched C1-C10 alkoxycarbonyl, cyano, linear or branched C1-C10 haloalkyl, linear or branched C1-C10 alkyl, linear or branched C1-C10 alkoxy, linear or branched C1-C10 perhaloalkyl, and combinations thereof; 
		wherein each R10’, of -O-R10’ and -S-R10’, independently is hydrogen, linear or branched C1-C10 alkyl, phenyl(C1-C10)alkyl, mono(C1-C10)alkyl substituted phenyl(C1-C10)alkyl, mono(C1-C10)alkoxy substituted phenyl(C1-C10)alkyl, (C1-C10)alkoxy(C2-C10)alkyl, C3-C7 cycloalkyl, or mono(C1-C10)alkyl substituted C3-C7 cycloalkyl; 

		R4 and R5 are each independently selected from the group consisting of, hydrogen; linear or branched C1-C10 alkyl; linear or branched C1-C10 haloalkyl; C3-C7 cycloalkyl; and the group Y3; or R4 and R5 together form a spiro substituent that is a substituted or unsubstituted spiro-carbocyclic ring containing 3 to 10 carbon atoms; and 

	B and B’ are in each case independently selected from the group consisting of: 
	an aryl group that is mono-substituted with a reactive substituent; a substituted phenyl; a substituted aryl; a substituted 9-julolindinyl; a substituted heteroaromatic group selected from the group consisting of pyridyl, furanyl, benzofuran-2-yl, benzofuran-3-yl, thienyl, benzothien-2-yl, benzothien-3-yl, dibenzofuranyl, dibenzothienyl, carbazoyl, benzopyridyl, indolinyl, and fluorenyl, wherein the phenyl, aryl, 9-julolindinyl, or heteroaromatic substituent is a reactive substituent R; an unsubstituted, mono-, di-, or tri-substituted phenyl or aryl group; 9-julolidinyl; or an unsubstituted, mono- or di-substituted heteroaromatic group selected from the group consisting of pyridyl, furanyl, benzofuran-2-yl, benzofuran-3-yl, thienyl, benzothien-2-yl, benzothien-3-yl, dibenzofuranyl, dibenzothienyl, carbazoyl, benzopyridyl, indolinyl, and fluorenyl, wherein each of the phenyl, aryl and heteroaromatic substituents are each independently: 
	hydroxyl, a group -C(=O)R21, wherein R21 is -OR22, 
-N(R23)R24, piperidino, or morpholino, wherein R22 is allyl, linear or branched C1-C20 alkyl, phenyl, mono(C1-C20)alkyl substituted phenyl, mono(C1-C20)alkoxy substituted phenyl, phenyl(C1-C20)alkyl, mono(C1-C20)alkyl substituted phenyl(C1-C20)alkyl, mono(C1-C20)alkoxy substituted phenyl(C1-C20)alkyl, C1-C20 alkoxy(C2-C20)alkyl or C1-C20 haloalkyl, R23 and R24 are each independently C1-C20 alkyl, C5-C10 cycloalkyl, phenyl or substituted phenyl, the phenyl substituents being C1-C20 alkyl or C1-C20 alkoxy, and the halo substituent is chloro or fluoro, aryl, mono(C1-C20)alkoxyaryl, di(C1-C20)alkoxyaryl, mono(C1-C20)alkylaryl, di(C1-C20)alkylaryl, haloaryl, C3-C10 cycloalkylaryl, C3-C10 cycloalkyl, C3-C10 cycloalkyloxy, C3-C10 cycloalkyloxy(C1-C20)alkyl, C3-C10 cycloalkyloxy(C1-C20)alkoxy, aryl(C1-C20)alkyl, aryl(C1-C20)alkoxy, aryloxy, aryloxy(C1-C20)alkyl, aryloxy(C1-C20)alkoxy, mono- or di(C1-C20)alkylaryl(C1-C20)alkyl, mono- or di-(C1-C20)alkoxyaryl(C1-C20)alkyl, mono- or di-(C1-C20)alkylaryl(C1-C20)alkoxy, mono- or di-(C1-C20)alkoxyaryl(C1-C20)alkoxy, amino, mono- or di-(C1-C20)alkylamino, diarylamino, piperazino, N-(C1-C20)alkylpiperazino, N-arylpiperazino, aziridino, indolino, piperidino, morpholino, thiomorpholino, tetrahydroquinolino, tetrahydroisoquinolino, pyrrolidyl, C1-C20 alkyl, C1-C20 haloalkyl, C1-C20 alkoxy, mono(C1-C20)alkoxy(C1-C20)alkyl, acryloxy, methacryloxy, or halogen; 
	an unsubstituted or mono-substituted group selected from the group consisting of pyrazolyl, imidazolyl, pyrazolinyl, imidazolinyl, pyrrolinyl, phenothiazinyl, phenoxazinyl, phenazinyl, and acridinyl, each of the substituents being C1-C20 alkyl, C1-C20 alkoxy, phenyl, or halogen; 
		a group represented by one of:

    PNG
    media_image38.png
    98
    178
    media_image38.png
    Greyscale
	and	
    PNG
    media_image39.png
    100
    194
    media_image39.png
    Greyscale

wherein K is -CH2- or -O-, and M is -O- or substituted nitrogen, provided that when M is substituted nitrogen, K is -CH2-, the substituted nitrogen substituents being hydrogen, C1-C20 alkyl, or C1-C20 acyl, each R25 being independently chosen for each occurrence from C1-C20 alkyl, C1-C20 alkoxy, hydroxy, and halogen, R26 and R27  each being independently hydrogen or C1-C20 alkyl, and u is an integer ranging from 0 to 2; or 
		a group represented by:

    PNG
    media_image40.png
    69
    141
    media_image40.png
    Greyscale

wherein R28 is hydrogen or C1-C20 alkyl, and R29 is an unsubstituted, mono-, or di-substituted group selected from the group consisting of naphthyl, phenyl, furanyl, and thienyl, wherein the substituents are C1-C20 alkyl, C1-C20 alkoxy, or halogen; or
B and B’ taken together form one of a fluoren-9-ylidene, mono-, or di-substituted fluoren-9-ylidene, each of the fluoren-9-ylidene substituents being independently selected from the group consisting of C1-C20 alkyl, C1-C20 alkoxy, and halogen; 

	wherein independently for each group Y1, Y2, and Y3, 
		each cyclic ester monomer, of each ring-opened cyclic ester monomer, is independently represented by the following Formula (A),

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
  (A)
		wherein for Formula (A), I and J are each independently integers ranging from 1 to 8; R13, R14, R15, and R16 are independently chosen for each carbon unit (C)I and (C)J from -H and C1-C16 alkyl,; k is 0 or 1; and D is -O- when k is 1; and 
		each cyclic carbonate monomer, of each ring-opened cyclic carbonate monomer, is independently represented by the following Formula (B), 

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
  (B)
		wherein for Formula (B), m and q are each independently integers ranging from 1 to 3; R17, R18, R19, and R20 are each independently chosen for each carbon unit (C)m and (C)q from -H and C1-C16 alkyl; t is 0 or 1; and E is -O- when t is 1.  


		3.	The photochromic compound of claim 2, wherein 

		R2 is selected from the group consisting of, hydrogen; fluoro; chloro; bromo; linear or branched C1-C6 alkyl; linear or branched C1-C6 perhaloalkyl; -ORa; -SRa, where each Ra is independently selected from the group consisting of hydrogen, linear or branched C1-C6 alkyl, and linear or branched C1-C6 perhaloalkyl; -C(O)ORb, where Rb is hydrogen or linear or branched C1-C3 alkyl; substituted or unsubstituted phenyl, each phenyl substituent being independently selected from the group consisting of hydroxyl, halogen, linear or branched C1-C6 alkoxycarbonyl, cyano, linear or branched C1-C6 haloalkyl, linear or branched C1-C6 alkyl, linear or branched C1-C6 alkoxy, and linear or branched C1-C6 perhaloalkyl; and the group Y1; 

		R6 and R7 are each independently selected from the group consisting of, hydrogen; fluoro; chloro; bromo; the lengthening group L1; -ORc; and -SRc, where each Rc is independently selected from the group consisting of hydrogen, the lengthening group L2, linear or branched C1-C6 alkyl, -C(O)-Rd, and -S(O)(O)-Re, where Rd and Re are each independently selected from the group consisting of linear or branched C1-C3 alkyl, linear or branched C1-C3 perhaloalkyl, phenyl, linear or branched C1-C3 alkyl substituted phenyl, and linear or branched C1-C3 perhaloalkyl substituted phenyl, 

	R1 independently for each n, and R3 independently for each m are each independently selected from the group consisting of, 
			hydrogen; 
			cyano; 
			the lengthening group L3;
			linear or branched C1-C6 alkyl; 
			C3-C6 cycloalkyl; 
			linear or branched C1-C8 perhaloalkyl; 
			fluoro; 
			chloro; 
			bromo, 
			-O-R10’,
			-S-R10’; 
			the group Y2; and 
substituted or unsubstituted phenyl, the phenyl substituents being selected from the group consisting of at least one of hydroxyl, halogen, linear or branched C1-C6 alkoxycarbonyl, cyano, linear or branched C1-C6 haloalkyl, linear or branched C1-C6 alkyl, linear or branched C1-C6 alkoxy, and linear or branched C1-C6 perhaloalkyl; 
	wherein each R10’, of -O-R10’ and -S-R10’, independently is hydrogen, linear or branched C1-C6 alkyl, phenyl(C1-C6)alkyl, mono(C1-C6)alkyl substituted phenyl(C1-C6)alkyl, mono(C1-C6)alkoxy substituted phenyl(C1-C6)alkyl, (C1-C6)alkoxy(C2-C6)alkyl, C3-C6 cycloalkyl, or mono(C1-C6)alkyl substituted C3-C6 cycloalkyl; 

		R4 and R5 are each independently selected from the group consisting of, hydrogen; linear or branched C1-C8 alkyl; linear or branched C1-C8 haloalkyl; C3-C6 cycloalkyl; and the group Y3; or R4 and R5 together form a spiro substituent that is a substituted or unsubstituted spiro-carbocyclic ring containing 3 to 10 carbon atoms; and 

	B and B’ are in each case independently selected from the group consisting of, 
			unsubstituted aryl, 
			aryl substituted with linear or branched C1-C6 alkoxy, 
			aryl substituted with linear or branched C1-C6 perhaloalkyl,
			aryl substituted with morpholino, and 
			aryl substituted with piperidino

	wherein independently for each group Y1, Y2, and Y3, 
		each cyclic ester monomer, of each ring-opened cyclic ester monomer, is independently selected from the group consisting of, [Arial font/0x65](epsilon)-caprolactone; [Arial font/0x7A](zeta)-enantholactone; [Arial font/0x64](delta)-valerolactone; a monoalkyl [Arial font/0x64](delta)-valerolactone; a monoalkyl-, dialkyl-, or trialkyl-[Arial font/0x65](epsilon)-caprolactone; [Arial font/0x62](beta)-lactones; [Arial font/0x67](gamma)-lactones; dilactones; and ketodioxanones; and 
		each cyclic carbonate monomer, of each ring-opened cyclic carbonate monomer, is independently selected from the group consisting of, ethylene carbonate; 3-ethyl-3-hydroxylmethyl trimethylene carbonate; propylene caronate, trimethylene carbonate; trimethylolpropane monocarbonate; 4,6-dimethyl-1,3-propylene carbonate; 2,2-dimethyl trimethylene carbonate; and 1,2-dioxepan-2-one.  


		4.	The photochromic compound of claim 1, wherein at least one of R6 and R7 is selected from the group consisting of the lengthening group L1 and -ORc where Rc is the lengthening group L2.


		5.   	Cancelled. 
		6.  	Cancelled.	

		7.	The photochromic compound of claim 4, wherein R6 and R7 are each independently selected from the group consisting of the lengthening group L1 and -ORc where Rc is the lengthening group L2.  

		8.	The photochromic compound of claim 1, wherein R6 is selected from the group consisting of the lengthening group L1 and -ORc where Rc is the lengthening group L2, and R7 is halogen.  

		9.	The photochromic compound of claim 4, wherein R3 at position-11 is selected from the group consisting of, halogen, -CN, linear or branched C1-C8 perhaloalkyl, unsubstituted phenyl, and phenyl substituted with at least one of halogen and linear or branched C1-C8 perhaloalkyl.  


		10.	The photochromic compound of claim 1, wherein R3 at position-12 is the lengthening group L3.  


		11.	The photochromic compound of claim 4, wherein R3 at position-11 is halogen.  

		12.  	Cancelled. 


		13.	A photochromic compound represented by the following Formula (III), 
Formula (III)
Ly-(PC)n’
wherein, 
	n’ is at least 2, 
	PC independently for each n’ is a residue of the photochromic compound of claim 1, and 
	Ly is a multivalent linking group selected from the group consisting of, 
		a first multivalent compound that is a multivalent polymer, and 
		a second multivalent compound that is different than the first multivalent compound, the second multivalent compound being non-polymeric and comprising a residue selected from the group consisting of, a residue of a polyisocyanate, a residue of a polyol, a residue of a polycarboxylic acid, a residue of a polycarbonate functional material, and combinations thereof. 


		14.	The photochromic compound of claim 13, wherein 
	the multivalent polymer, of the first multivalent compound, is selected from the group consisting of multivalent polyurethane, multivalent polyester, multivalent polyether, multivalent poly(meth)acrylate, multivalent polyvinylalcohol, multivalent polycarbonate, multivalent polysiloxane, and multivalent cyclic polysiloxane, and 
	for the second multivalent compound , 
		the polyisocyanate is selected from the group consisting of aliphatic polyisocyanates, cycloaliphatic polyisocyanates, heterocyclic polyisocyanates, and aromatic polyisocyanates, each independently having at least two isocyanate groups, dimers thereof, trimers thereof, and mixtures of one or more thereof, 
		the polyol is selected from the group consisting of aliphatic polyols, cycloaliphatic polyols, heterocyclic polyols, and aromatic polyols, each independently having at least two hydroxyl groups, 
		the polycarboxylic acid is selected from the group consisting of aliphatic polycarboxylic acids, cycloaliphatic polycarboxylic acids, heterocyclic polycarboxylic acids, and aromatic polycarboxylic acids, each independently having at least two carboxylic acid groups, and 
		the polycarbonate functional material is selected from the group consisting of aliphatic polycarbonate functional compounds, cycloaliphatic polycarbonate functional compounds, heterocyclic polycarbonate functional compounds, and aromatic polycarbonate functional compounds, each independently having at least two cyclic carbonate groups.  


		15.	A photochromic composition comprising the photochromic compound of claim 1.  –

Allowable Subject Matter
8.	Claims 1-4, 7-11,13-15 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Kawabata et (al (US Pub. No. 2004/0014995 A1, hereinafter “995).
The present application discloses indeno phenantrenopyrane derivatives useful as photochromic compounds (useful e.g. for ophthalmic articles). “995 teaches compounds containing a phenantrene ring but differently condensed on the benzopyrane ring (see compound 36) or they contain an anthracene ring instead of phenanthrene (see compound 40). Therefore the instant claims are distinguished over the prior art.   


Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed photochromic compound represented by the following Formula (I), 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  (I)
	wherein n is 1 to 3, and m is 1 to 4, R2 is selected from the group consisting of, hydrogen; halogen; linear or branched C1-C20 alkyl; linear or branched C1-C20 perhaloalkyl; -ORa; -SRa, where each Ra is independently selected from the group consisting of hydrogen, linear or branched C1-C20 alkyl, and linear or branched C1-C20 perhaloalkyl; -C(O)ORb, where Rb is hydrogen or linear or branched C1-C10 alkyl; substituted or unsubstituted aryl, each aryl substituent being independently selected from the group consisting of hydroxyl, halogen, carbonyl, linear or branched C1-C20 alkoxycarbonyl, cyano, linear or branched C1-C20 haloalkyl, linear or branched C1-C20 alkyl, linear or branched C1-C20 alkoxy, and linear or branched C1-C20 perhaloalkyl; and a group Y1; R6 and R7 are each independently selected from the group consisting of, hydrogen; halogen; a lengthening group L1; -ORc, and -SRc, where each Rc is independently selected from the group consisting of hydrogen, a lengthening group L2, linear or branched C1-C20 alkyl, -C(O)-Rd, and -S(O)(O)-Re, where Rd and Re are each independently selected from the group consisting of linear or branched C1-C10 alkyl, linear or branched C1-C10 perhaloalkyl, phenyl, linear or branched C1-C10 alkyl substituted phenyl, and linear or branched C1-C10 perhaloalkyl substituted phenyl, provided that at least one of R6 and R7 is other than hydrogen; R1 independently for each n, and R3 independently for each m are each independently selected from the group consisting of, hydrogen; cyano; a reactive substituent; a lengthening group L3; 	halogen selected from the group consisting of fluoro, chloro, and bromo; linear or branched C1-C20 alkyl; linear or branched C1-C20 perhaloalkyl;
C3-C10 cycloalkyl; a group Y2; substituted or unsubstituted phenyl, the phenyl substituents being selected from the group consisting of at least one of hydroxyl, halogen, carbonyl, linear or branched C1-C20 alkoxycarbonyl, cyano, linear or branched C1-C20 haloalkyl, linear or branched C1-C20 alkyl, linear or branched C1-C20 alkoxy, linear or branched C1-C20 perhaloalkyl, and combinations thereof; -O-R10’, -S-R10’, -C(O)-R10’, -C(O)-OR10’, -OC(O)-R10’, -OC(O)O-R10’, -C(O)N(R10’)R10’, -N(R10’)C(O)N(R10’)(R10’), or -Si(OR10’)w(R10’)t, wherein each R10’ independently is hydrogen, linear or branched C1-C20 alkyl, phenyl(C1-C20)alkyl, mono(C1-C20)alkyl substituted phenyl(C1-C20)alkyl, mono(C1-C20)alkoxy substituted phenyl(C1-C20)alkyl, (C1-C20)alkoxy(C2-C20)alkyl, C3-C10 cycloalkyl, or mono(C1-C20)alkyl substituted C3-C10 cycloalkyl, and w and t are each independently 0 to 3, provided that w + t is 3; and -N(R11’)R12’, wherein R11’ and R12’ are each independently hydrogen, linear or branched C1-C20 alkyl, phenyl, naphthyl, furanyl, benzofuran-2-yl, benzofuran-3-yl, thienyl, benzothien-2-yl, benzothien-3-yl, dibenzofuranyl, dibenzothienyl, benzopyridyl, fluorenyl, linear or branched C1-C20 alkylaryl, C3-C10 cycloalkyl, C4-C20 bicycloalkyl, C5- C20 tricycloalkyl or linear or branched C1- C20 alkoxyalkyl, wherein the aryl group is phenyl or naphthyl, or R11’ and R12’ come together with the nitrogen atom to form a ring; 
R4 and R5 are each independently selected from the group consisting of,  (i) hydrogen, hydroxyl, linear or branched C1-C20 alkyl, linear or branched C1-C20 haloalkyl, C3-C10 cycloalkyl, allyl, benzyl, or substituted benzyl, the benzyl substituents being selected from the group consisting of halogen, linear or branched C1-C20 alkyl or linear or branched C1-C20 alkoxy; (ii) an unsubstituted, mono- di-or tri-substituted group selected from the group consisting of phenyl, naphthyl, phenanthryl, pyrenyl, quinolyl, isoquinolyl, benzofuranyl, thienyl, benzothienyl, dibenzofuranyl, dibenzothienyl, carbazolyl, or indolyl, the group substituents in each case being independently selected from the group consisting of halogen, linear or branched C1-C20 alkyl or linear or branched C1-C20 alkoxy; and (iii) a group Y3; or (iv) R4 and R5 together form a spiro substituent selected from the group consisting of a substituted or unsubstituted spiro-carbocyclic ring containing 3 to 10 carbon atoms, a substituted or unsubstituted spiro-heterocyclic ring containing 1 or 2 oxygen atoms and 3 to 10 carbon atoms including the spirocarbon atom, the spiro-carbocyclic ring and spiro-heterocyclic ring being annellated with 0, 1 or 2 benzene rings, the substituents being hydrogen or linear or branched C1-C20 alkyl; and B and B’ are each independently selected from the group consisting of unsubstituted aryl, substituted aryl, unsubstituted heteroaryl, substituted heteroaryl, alkenyl, and alkynyl, or B and B’ taken together form a ring structure, wherein each group Y1, Y2, and Y3 independently comprises at least one residue of a ring-opened cyclic monomer, wherein each ring-opened cyclic monomer is independently selected from the group consisting of a ring-opened cyclic ester monomer and a ring-opened cyclic carbonate monomer, and wherein each the lengthening group L1, L2, and L3 is independently selected from the group consisting of, 
L(5) 4-(4-pentyl-phenylazo)-phenylcarbamoyl 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


L(7) {4-[5-(4-propyl-benzoyloxy)-pyrimidin-2-yl]-phenyl} ester 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


L(8)  {4-[2-(4'-methyl-biphenyl-4-carbonyloxy)-1,2-diphenyl-ethoxycarbonyl]-phenyl} ester 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

L(10) 4-[4-(4-{4-[3-(6-{4-[4-(4-nonyl-benzoyloxy)-phenoxycarbonyl]-phenoxy}-hexyloxycarbonyl)-propionyloxy]-benzoyloxy}-benzoyloxy)-phenyl]-piperazin-1-yl 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

L(11) {4-[4-(4-{4-[4-(4-nonyl-benzoyloxy)-benzoyloxy]-benzoyloxy}-benzoyloxy)-phenyl]-piperazin-1-yl} 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

L(12) 4-(4'-propyl-biphenyl-4-ylethynyl)-phenyl 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


L(16)  4-(biphenyl-4-carbonyloxy)-piperidin-1-yl 

    PNG
    media_image8.png
    80
    282
    media_image8.png
    Greyscale


L(18)  4-(4-phenylcarbamoyl-phenylcarbamoyl)-piperidin-1-yl 

    PNG
    media_image9.png
    94
    324
    media_image9.png
    Greyscale


L(19)  4-(4-(4-phenylpiperidin-1-yl)-benzoyloxy)-piperidin-1-yl 

    PNG
    media_image10.png
    80
    357
    media_image10.png
    Greyscale


L(20) 4-butyl-[1,1’;4’,1’’]terphenyl-4-yl 

    PNG
    media_image11.png
    54
    351
    media_image11.png
    Greyscale


L(21) 4-(4-pentadecafluoroheptyloxy-phenylcarbamoyl)-benzyloxy 

    PNG
    media_image12.png
    175
    408
    media_image12.png
    Greyscale


L(24) 4-[4-(4-cyclohexyl-phenylcarbamoyl)-benzoyloxy]-piperidin-1-yl 

    PNG
    media_image13.png
    146
    396
    media_image13.png
    Greyscale


L(25) N-{4-[(4-pentyl-benzylidene)-amino]-phenyl}-acetamidyl 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale


L(28) 4-(4'-hexyloxy-biphenyl-4-carbonyloxy)-piperidin-1-yl 

    PNG
    media_image15.png
    80
    459
    media_image15.png
    Greyscale


L(30a) 1-methyl-4-((4'-(((1-methylpiperidin-4-yl)oxy)carbonyl)-[1,1'-biphenyl]-4-carbonyl)oxy)piperidin-1-yl 

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale


L(30b) bis(1-yl-piperidin-4-yl) [1,1'-biphenyl]-4,4'-dicarboxylate 

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale


L(31) 4-(4-(9-(4-butylphenyl)-2,4,8,10-tetraoxaspiro[5.5]undec-3-yl)phenyl)piperazin-1-yl 

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale


L(32) 4-(6-(4-butylphenyl)carbonyloxy-(4,8-dioxabicyclo[3.3.0]oct-2-yl))oxycarbonyl)phenyl 

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


L(33) 1-{4-[5-(4-butyl-phenyl)-[1,3]dioxan-2-yl]-phenyl}-4-methyl-piperazin-1-yl 


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


L(34) 4-(7-(4-propylphenylcarbonyloxy)bicyclo[3.3.0]oct-2-yl)oxycarbonyl)phenyl 

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale


L(35) 4-[17-(1,5-dimethyl-hexyl)-10,13-dimethyl-2,3,4,7,8,9,10,11,12,13,14,15,16,17-tetradecahydro-1H-cyclopenta[a]phenanthren-3-yloxycarbonyloxy 

    PNG
    media_image22.png
    146
    375
    media_image22.png
    Greyscale
, 
L(a)	
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,

L(c)	
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 


L(g)	
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 

L(h)	
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale


L(i)	
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 

L(j)	
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 

L(k)	
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 

L(l)	
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 

L(m)	
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 

L(r)	
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 

L(t)	
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 

L(v)	
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 

L(z)	
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 


L(ac) 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 

L(ad) 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 

L-DC-(a)		(4-trans-(4-pentylcyclohexyl)benzamido)phenyl, 

L-DC-(d)		4-((trans-(4'-pentyl-[1,1'-bi(cyclohexan)]-4-yl)oxy)carbonyl)phenyl, 

L-DC-(g)		4-(4'-(4-pentylcyclohexyl)-[1,1'-biphenyl]-4-carbonyl)piperazin-1-yl, 

L-DC-(h)		4-(4-(4-trans-(4-pentylcyclohexyl) phenyl)benzamido)-2-(trifluoromethyl)phenyl, 

L-DC-(i)		2-methyl-4-trans-(4-((4'-trans-(4-pentylcyclohexyl)biphenyl-4-yloxy)carbonyl)cyclohexanecarboxamido)phenyl, 

L-DC-(j)		4'-(4'-pentylbi(cyclohexane-4-)carbonyloxy)biphenylcarbonyloxy, 

L-DC-(k)		4-(((3S,8S,9S,10R,13R,14S,17R)-10,13-dimethyl-17-((R)-6-methylheptan-2-yl)-2,3,4,7,8,9,10,11,12,13,14,15,16,17-tetradecahydro-1H-cyclopenta[a]phenanthren-3-yloxy)carbonyl)piperazin-1-yl,  and

L-DC-(l)		4-((S)-2-methylbutoxy)phenyl)-10-(4-(((3R,3aS,6S,6aS)-6-(4'-trans-(4-pentylcyclohexyl)biphenylcarbonyloxy)hexahydrofuro[3,2-b]furan-3-yloxy)carbonyl)phenyl,  

provided that for -ORc where Rc is the lengthening group L2, the bond between -O and the lengthening group L2 is free of two heteroatoms linked to each other.  

The embodiment provides photochromic indeno fused phenanthrenopyran compounds, wherein the photochromic compounds include at least one lengthening group (e.g., R6 and/or R7 each independently being a lengthening group) and the compounds are photochromicdichroic compounds since it would be desirable that such newly developed photochromic compounds possess properties, such as photochromic properties and optionally dichroic properties, that are at least the same as or better than those of existing photochromic compounds.Accordingly, the presently claimed invention as defined by claims 1-4, 7-11,13-15  is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/10/2022